In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00210-CR
                                                ______________________________
 
 
                                ROBERT JAMES EDWARDS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 09-0258X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            Robert
James Edwards has appealed from his conviction, on an open plea of guilty, for
the offense of theft, with two prior convictions for theft, a state jail
felony.  The trial court sentenced him,
following a hearing at which Edwards testified, to twenty-two months’ confinement
in a state jail facility.  He was
represented by appointed counsel at trial and on appeal.
            Edwards’
attorney has filed a brief which discusses the record and reviews the
proceedings, and has discussed one possible, but after analysis, ultimately
unavailing, issue.  Counsel has thus
provided a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced. 
This meets the requirements of Anders
v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief to Edwards on January 14, 2010, informing Edwards of
his right to file a pro se response and of his right to review the record.  Counsel has also filed a motion with this
Court seeking to withdraw as counsel in this appeal.  Edwards has neither filed a pro se
response, nor has he requested an extension of time in which to file such
response.
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  
            In
a frivolous appeal situation, we are to determine whether the appeal is without
merit and is frivolous, and if so, the appeal must be dismissed or
affirmed.  See Anders, 386 U.S. 738.
            We
affirm the judgment of the trial court.[1]
 
 
                                                                       Jack
Carter
                                                                        Justice
 
Date Submitted:          March
30, 2010
Date Decided:             March
31, 2010
 
Do Not Publish
 




[1]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Edwards in this case.  No substitute counsel will be appointed.  Should Edwards wish to seek further review of
this case by the Texas Court of Criminal Appeals, Edwards must either retain an
attorney to file a petition for discretionary review or Edwards must file a pro
se petition for discretionary review. 
Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court.  See Tex.
R. App. P. 68.2.  Any petition for
discretionary review must be filed with this Court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 68.4.